                                             Case 8:18-bk-08436-RCT            Doc 619       Filed 10/27/20           Page 1 of 26

                                                                                  Form 1                                                                               Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         18-08436 RCT                                                           Trustee: (290380)           Stephen L. Meininger
Case Name:           STAY IN MY HOME P.A.                                                   Filed (f) or Converted (c): 10/02/18 (f)
                                                                                            §341(a) Meeting Date:       11/05/18
Period Ending:       09/30/20                                                               Claims Bar Date:            01/07/19

                                1                                        2                         3                           4                  5                    6

                       Asset Description                              Petition/            Estimated Net Value              Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,        Abandoned         Received by      Administered (FA)/
                                                                       Values            Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                 Remaining Assets

 1       A/R 90 DAYS OLD OR LESS                                        Unknown                        35,000.00                                 29,075.00              5,925.00

 2       CASH FOR KEYS SETTLEMENT                                       Unknown                             0.00                                 62,000.00                  0.00

 3       POST DATED CHECKS                                              Unknown                             0.00                                 20,213.52                    FA

 4       BANK ACCOUNT WITH WELLS FARGO (See Footnote)                          0.00                         0.00                                      0.00                    FA

 5       OPERATING ACCOUNT AT WELLS FARGO                               69,316.42                           0.00                                 68,836.09                    FA
           Orig. Asset Memo: Orig. Description: Operating Account
         at Wells Fargo (Stopa Law Firm, P.A.), xxxxxx5774;
         Imported from original petition Doc# 57

 6       TRUST ACCOUNT AT BANK OF AMERICA                                    100.00                         0.00                                      0.00                    FA

 7       BANK OF AMERICA                                                       0.00                         0.00                                      0.00                  0.00

 8       OTHER CASH                                                     Unknown                             0.00                                      0.00                  0.00
           Checks to which certain law firm clients may have
         claims

 9       DEPOSITS                                                       Unknown                             0.00                                      0.00                  0.00

10       A/R OVER 90 DAYS OLD                                           Unknown                     500,000.00                                  494,800.00              5,200.00

11       OFFICE EQUIPMENT, FURNISHINGS & SUPPLIES                       Unknown                             0.00                                      0.00                  0.00
          see attachment

12       CUSTOMER LISTS; MAILING LISTS; CLIENT LIST                     Unknown                             0.00                                      0.00                  0.00

13       CLAIM AGAINST JORDAN FINLEY                                    Unknown                             0.00                                      0.00                  0.00
          more than $15,000

14       CLAIM FOR ATTORNEY FEES AGAINST OPPOSING                       Unknown                             0.00                                120,525.00           379,475.00


                                                                                                                                             Printed: 10/27/2020 10:39 AM   V.14.57
                                            Case 8:18-bk-08436-RCT              Doc 619       Filed 10/27/20           Page 2 of 26

                                                                                   Form 1                                                                                 Page: 2

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:        18-08436 RCT                                                             Trustee: (290380)           Stephen L. Meininger
Case Name:          STAY IN MY HOME P.A.                                                     Filed (f) or Converted (c): 10/02/18 (f)
                                                                                             §341(a) Meeting Date:       11/05/18
Period Ending:      09/30/20                                                                 Claims Bar Date:            01/07/19

                               1                                           2                        3                           4                   5                     6

                       Asset Description                               Petition/            Estimated Net Value              Property          Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,        Abandoned          Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,       OA=§554(a) abandon.     the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                   Remaining Assets

         PARTIES

15       ADV. PRO 19-127 FILED AGAINST MULTIPLE PARTIES                    Unknown                          0.00                                         0.00           500,000.00
         (See Footnote)

16       ADV. PRO. 20-527 v. Mark Stopa (u)                                    0.00                 1,169,426.36                                         0.00         1,169,426.36

16       Assets         Totals (Excluding unknown values)                $69,416.42                $1,704,426.36                                 $795,449.61         $2,060,026.36

     RE PROP# 4         Same as asset #5
     RE PROP# 15        Dispute over fees, Postpetittion Transfers and Violation of Automatic Stay against lenders; Wells
                       Fargo's Unopposed Motion For Extension Of Time To Repsond To Complaint filed on 4/18/19; Notice
                       Scheduling Pretrial/Status Conference dated 4/25/19 scheduling a Pretrial Conference on 6/11/19;
                       Notice of Preliminary Hearing dated 4/26/19 scheduling a hearing on the Motion To Dismiss Adv. Pro.
                       filed by Mizutani on 6/11/19; Entry of Default against Wells Fargo, et al dated 6/13/19; Entry Of
                       Default dated 6/5/19 against Wells Fargo Bank; Notice Of Change Of Attorney And Request For Service
                       Of Papers filed on 9/17/20 by att for Bank of NY Mellon;


     Major Activities Affecting Case Closing:
             Application For Entry Of An Order Authorizing The Employment Of Michael Friedman, Lisa Castellano, Eric Jacobs And The Law Firm Of Genovese Joblove & Battista,
             P.A. As General Counsel To Chapter 7 Trustee, Stephen L. Meininger filed on 10/4/18; Chapter 7 Trustee's Expedited Motion To Limit Notice And Modify Service
             Requirements with Certificate of Necessity filed on 10/4/18; Order Granting Chapter 7 Trustee's Expedited Motion To Limit Notice And Modify Service Procedures
             entered on 10/5/18; Emergency Motion For Stay Of All State Court And Appellate Proceeding In Which Mark S. Stopa, Esq. And/Or Stay In My Home, P.A. Are
             Counsel Of Record with Certificate Of Necessity; Order Approving Application To Employ Castellano, et al.; Notice Of Hearing dated 10/10/18 scheduling a hearing on
             Emergency Motion For Stay Of All State And Appellate Proceeding on 10/10/18; Order Granting Temporty Extension Of The Automatic Stay To Procedding In Which
             Stay In My Home, P.A. Or Stopa Law Firm, P.A. Are Counsel Of Record entered on 10/12/18; Debtor's Motion For Extension Of Time To File Schedules And
             Statements Of Financial Affairs filed on 10/16/18; Order Granting Motion To Extend Time To File Schedules And Statement entered on 10/16/18 (Schedules and SOFA
             by 10/25/18); Order Granting Motion To Extend Time To File Schedules And Statement entered on 10/17/18; Notice of Filing of Notice of Taking Depostion of Trustee

                                                                                                                                                Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT                Doc 619        Filed 10/27/20          Page 3 of 26

                                                                                  Form 1                                                                                   Page: 3

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                                Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                        Filed (f) or Converted (c): 10/02/18 (f)
                                                                                             §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                    Claims Bar Date:            01/07/19

                            1                                             2                         3                           4                    5                     6

                    Asset Description                                 Petition/            Estimated Net Value              Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,        Abandoned            Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,       OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                     Remaining Assets

          filed on 10/22/18; Notice of Filing Notice of Taking Depostion of Richard Mockler filed on 10/23/18; Notice of Filing of Notice of Subpoena for Depostion of Richard
          Mocker filed on 10/23/18; Notice of Filing of Amended Notice of Taking Deposition of Richard Mockler filed on 10/23/18; Notice of Filing of Notice Of Taking Rule
          30(b)(6) Deposition Of A Representatie Of The Debtor's Estate filed on 10/23/18; Notice of Filing of Amended Notice Of Taking Rule 30(b)(6) Deposition Of
          Representative Of The Debtor's Estate (changing date of deposition) filed on 10/24/18; Expedited Motion For Protective Order filed with a Certificate of Necessity filed
          on 10/25/18; Notice Of Hearing filed on 10/25/18 scheduling a Hearing on the Motion For Protective Order on 10/29/18; Chapter 7 Trustee's Expediated Motion To Sell
          And Set Auction Proceeds with Certifciate of Necessity filed on 10/26/18; Notice of Hearing filed on 10/29/18 scheduling a hearing on the Motion To Sell on 11/6/18;
          Subpoena To Appear And Testify served on the Honorable Gregorty Holder filed on 10/29/18; Notice of Filing Cancellation of Deposition of Representative of Debtor's
          estate filed on 10/29/18; Notice of Filing Amended Notice of Taking Depositon of Trustee filed on 10/29/18; Expedited Motion For Entry Of Order Establishing
          Procedures Governing Settlement Of Claims Held By The Estate with Certificate of Necessity filed on 10/30/18; Order Granting In Part And Denying In Part Expedited
          Motion For Protective Order entered on 10/31/18; Notice of Hearing filed on 10/31/18 scheduling a hearing on the motion to establish procedures governing settlement
          on 11/6/18; Notice Of Withdrawal Of Chapter 7 Trustee's Expedited Motion To Sell And Sert Auction Procedures (Doc. No.62) filed on 10/31/18; 15 Motion(s) For
          Exception From The Automatic Extension filed on 11/2/18; 10 Request(s) For Exemption From Stay filed on 11/2/18; 4 Objection(s) To The Trustee's Motion For Stay
          filed on 11/2/18; 5 Notice(s) of Joinder To Objection To Emergency Motion For Stay Of All State Court Proceedings filed on 11/2/18; Motion For Exception From The
          Stay Extension filed on 11/2/18; Wells Fargo Home Mortgages Response In Opposition To Trustee's Motion For Stay Motion To Exempt All Cases And Notice Of
          Joinder filed on 11/2/18; Notice Of Withdrawal Of Motion For Exception From The Stay Proceedings filed on 11/2/18; Motion For Exception From The Stay
          Proceedings filed on 11/5/18; Debtor's Motion For Sanctions For Willful Violation Of The Bankruptcy Stay And For Comtempt Of Court filed on 11/5/18 (counsel for
          Hartstock); Motion To Determine Validity Of State Court Orders Entered During Stay filed on 11/5/18; Ditech Financial LLC's Exhibit List filed on 11/5/18; Notice of
          Filing (lists of cases in Support of Response to Opposition) filed on 11/5/18; U.S. Bank Trust, N.A.'s Request For Exception From Order Granting Temporary Extension
          Of Automatic Stay filed on 11/5/18; Wilmongton Savings Request For Exeception Of Stay filed on 11/5/18; Citibank's Request For Exception From Temporary Stay
          filed on 11/5/18; Omnibus Response To Objections To Trustee's Motion For Stay filed on 11/5/18; Leon Hartstock's Amended Motion For Sanctions For Wilful Violation
          Of The Bankruptcy Stay And For Contempt Of Court filed on 11/7/18; Notice ofHearing On Debtor's Amended Motion For Sanctions filed on 11/7/18 scheduling hearing
          on 12/18/18; Motion For Order Directing Pingora Loan servicing, LLC Where To Send Settlement Funds And Motion For In Camera Review Of Settlement Agreement
          filed on 11/9/18; Notice Of Preliminary Hearing on Motioin To Determine Validity Of State Court Order Entered During Stay filed on 11/10/18 and scheduling the
          eharing for 12/18/18; Further Order On Temporary Extension Of The Automatic Stay In My Home, P.A., Or Stopa Law Firm, P.A. Are Counsel Of Record entered on
          11/13/18; Notice of Hearing filed on 11/15/18 scheduling a hearing on the Motion For Order Directing Pingota Loan Servicing Where To Send Settlement Funds And
          Review Of Settlement Agreement on 11/15/18; Motion To Determine Validity Of State Court Orders Entered During Stay (Emergency Hearing Requested filed on
          11/16/18 With Certificate Of Necessity; Order Conditionally Granting Mark Roesch's Emergency Motion To Determine Validity Of Certian State Court Orders Entered

                                                                                                                                                 Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT              Doc 619        Filed 10/27/20           Page 4 of 26

                                                                                 Form 1                                                                                Page: 4

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                              Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                      Filed (f) or Converted (c): 10/02/18 (f)
                                                                                           §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                  Claims Bar Date:            01/07/19

                            1                                           2                         3                           4                   5                    6

                    Asset Description                                Petition/            Estimated Net Value              Property         Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,        Abandoned         Received by       Administered (FA)/
                                                                      Values            Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                                  Remaining Assets

          During Stay, And Directing Specific Releif entered on 11/19/18; Order Granting Expedited Motion For Entry Of An Order Establishing Procedures Governing Settlement
          Of Claims Held By The Estate entered on 11/28/18; Trustee's Emergency Motion To Permit Rejection Of Lease And Turnover Of Leased Equipment Owned By
          Imagenet Consulting, LLC filed on 11/28/18 with Certifciate Of Necessity; Notice of Hearing filed on 11/28/18 scheduling a hearing on the Trustee's Emergency Motin
          To Permit Rejection Of Lease And Turnover Of Leased Equipment Owned by ImageNet Consulting LLC on 11/30/18; Order Granting Trustee's Emergency Motion To
          Permit Rejection Of Lease And Turnover Of Leased Equipment Owned By Imagenet Consulting LLC (DE 148) entered on 12/5/18; Motion For Relief From Automatic
          Stay (Re; Property 8832 Bay Street NE, St. Petersburg, FL 33702) filed on 12/6/18; Motion To Vacate State Court Judgment Entered During Pendency Of Stay And
          Request For Emergency Hearing with Certification Of Necessity filed on 12/6/18; Notice of Preliminary Hearing filed on 12/7/18 scheduling a hearing on the Emergency
          Motion To Vacate Final Judgment Of Foreclosure on 12/10/18; Response To Amended Motion For Sanctions For Wilful Violation Of Bankrutpcy Stay And For
          Contempt Of Court filed on 12/12/18; Amended Response To Amended Motion For Sanctions For Wilful Violation Of The Bankruptcy Stay And For Conetempt Of
          Court filed on 12/13/18; Amended Response To Amended Motion For Sanctions For Willful Violation Of The Bankruptcy Stay And For Contempt Of Court filed on
          12/13/18; Order Denying, Without Prejudice, Emergency Motion To Vacate State Court Judgment Entered During Pendency Of Stay entered on 12/10/18; 21st
          Mortgage Corporation's Motion For Relief From Stay (Re: Michael Grados/Quest Systems, LLC) filed on 12/14/18; 21st Mortgage Corproation's Motion For Relief From
          stay (Re: Rosalie Reid/Green Emerald Homes, LLC) filed on 12/14/18; Motion For Order Confirming That Stay Is In Effect So Appeal May Proceed filed by US Bank on
          12/17/18; Motion For Releif From Stay filed on 12/17/18 (10330 36th Way North, Clearwater, FL 33762-5497); Order Abating Motion For Relief From Stay entered on
          12/19/18 (21st Century); Order Abating Motion For Relief From Sty entered on 12/19/18 (21st Century Mortgage); Order Abating Motion For Order Confirming Absence
          Or Termination Of Automatic Stay entered on 12/19/18 (US Bank); Motion For Order Confirming Automatic Stay Does Not Apply To Appeals Of Non-Debtor
          Foreclosure Judgments Or, In The Alternative, Order Granting Relief From Automatic Stay filed on 12/20/18; Notice And Order Scheduling Preliminary Hearing On
          MLS entered on 12/21/18 scheduling hearing on MLS filed by Ditech on 1/29/19; Motion For Order Confirming That No Stay In In Effect So Appeal May Proceed filed
          by US Bank Trust on 12/21/18; Notice And Order Scheduling Preliminary Hearing on MLS entered on 12/21/18 setting a hearing on the MLS filed by Ditech on 1/29/19;
          Motion For Order Confirming Automatic Stay Not In Effect And Determining Estate's Interest in Settlement Proceeds filed by Wells Fargo on 12/21/18; Motioin For
          Order Directing US Bank Where To Send Settlement Funds and Motion For In Camera Review Of Settlement Agreement And Alternative Motion For Interpleader filed
          on 12/26/18; 21st Mortgage Corporation Amended MLS (Re: Rosalie Reid/Green Emerald Homes, LLC) filed on 12/27/18; 21st Mortgage Corporation's Amended MLS
          (Re: Michael Grados/Quest Suystems, LLC) filed on 12/27/18; Order Denying Leon Hartsock's Amended Motion For Sanctions For Wilful Violation Of The Bankruptcy
          Stay And For Contempt Of Court entered on 12/28/18; Motion To Determine Entitlement To Settlement Funds filed on 1/3/19; Response In Oppostion To Motion For
          Order Confirming That No Stay Is In Effect So Appeal May Proceed (DE 167) filed on 1/7/19; Response In Oppostion To Motion For Relief From Stay (DE 168) filed on
          1/7/19; Response In Oppostion To Motion For Relief From Automatic Stay (DE 155) filed on 1/8/19 (US Bank); Notice And Order Scheduling Preliminary Hearing on
          MLS entered on 1/9/18 scheduling a hearing on MLS filed ny Breckenridge Property Fund, 2016, LLC on 1/29/19; Notice of Preliminary Hearing filed on 1/9/19

                                                                                                                                             Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT                Doc 619        Filed 10/27/20          Page 5 of 26

                                                                                  Form 1                                                                                   Page: 5

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                                Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                        Filed (f) or Converted (c): 10/02/18 (f)
                                                                                             §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                    Claims Bar Date:            01/07/19

                            1                                             2                         3                           4                    5                     6

                    Asset Description                                 Petition/            Estimated Net Value              Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,        Abandoned            Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,       OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                     Remaining Assets

          scheduling a hearing on the Motion For Order Directing Where to Send Settlement on 1/29/19; Notice Of Issuance of Subpoenas filed on 1/101/9 (Wells Fargo and
          Bank of America); Notice of Hearing filed on 1/10/19 scheduling a hearing on Motion To Determine Entitlement To Settlement Funds (DE 119) on 1/29/19 @ 11:00 am;
          Notice of Hearing filed on 1/10/19 scheduling a hearing on Motion For Order Confirming that the Stay is in Effect so Appeal May Proceed on 1/29/19; Order On Motion
          For Order Directing Pingora Loan Servicing Where To Send Settlement Funds and In Camera Review Of Settlement Agreement entered on 1/10/19; Response In
          Oppostion To Motion Confirming That No Stay Is In Effect So Appeal May Proceed (DE 17*) filed on 1/11/19; Response In Oppostion To Motion Confirming Autoatic
          Stay Not In Effect And Determining Estate's Interest In Settlement Proceeds (DE 180) filed on 1/11/19; Notice And Order Scheduling Preliminary Hearing On Motion
          For Relief From Stay entered scheduling the hearing on Caliber Home Loans MLS on 1/29/19: Response In Oppostion To Amended MLS (DE 187) filed on 1/16/19
          (21st Mgt Corp); Response In Oppostion To Amended MLS (DE 186) filed on 1/16/19 (21st Mgt Corp); Notice of Preliminary Hearing filed on 1/16/19 scheduling a
          Pretrial Hearing on Motion For Order Confirming Stay Not In Effect (Wells Fargo) on 1/29/19; Intersted Party Bank of America's Motion For Clarification Of Automatic
          Stay filed on 1/16/19; Notice of Hearing filed on 1/17/19 scheduling a hearing on Interested Party Bank of America, N.A.'s Motion For Clarification Of Automatic Stay on
          1/29/19; Notice And Order Scheduling Preliminary Hearing On MLS entered on 1/17/19 scheduling a heairng on 21st Mgt MLS on 1/29/19; Notice And Order
          Scheduling Preliminary Hearing on MLS entered on 1/17/19 scheduling a hearing on 21st Mgt MLS on 1/17/19; Motion For Order Confirming Automatic Stay Does Not
          Apply To Settlement Payments In Non-Debtor Foreclosure Actions Or, In The Alternative, Order Granting Releif From Automatic Stay filed by Ditech on 1/17/19; Notice
          of Hearing filed on 1/18/19 scheduling a hearing on the Motion For Order Confirming That Stay Is In Effect So Appeal May Proceed on 1/29/19; Motion (letter) to Allow
          Late Claim filed by Eugene Jackson on 1/23/19; Motion For Order Confirming Automatic Stay Does Not Apply To Appeals Of Non-Debtor Foreclosure Judgments Or,
          In The Alternative, Order Granting Releif From Automatic Stay filed on 1/24/19 by Fay Servicing, LLC; 21st Mortgage Motion To Reschedule Hearig on MLS (Re:
          Rosalie Reid/Green Emerald Homes, LLC) filed on 1/24/19; 21st Mortgage Motion To Reschedule Hearing On MLS (Re: Michael Grados/Quest Systems, LLC) filed on
          1/24/19; Order Granting Creditor's Motion To Determine Validty Of State Court Orders Entered During Stay (Doc. 124) entered on 1/28/19; Agreed Order Granting
          Motion By 21st Mortgage Corporation To Reschedule Hearing (Re: Rosalie Reid/Green Emerald Homes, LLC) entered on 1/29/19; Order Granting Motion By 21st
          Mortgage Corproation To Rescheudle Hearing (Re: Michael Grados/Quest Systems, LLC) entered on 1/29/19; Motion For Order Confirming That No Stay Is In Effect
          (Real Proeprty: 13617 Evelane Dr., Hudson, FL 34467-1518) filed on 1/30/19; Notice of Hearing filed on 1/30/19 scheduling the hearing on Motion For Order
          Confirming Automatic Stay Does Not Apply To Appeals of Non-Debtor (Doc. No. 226) on 2/26/19: Notice of Preliminary Hearing dated 1/31/19 scheduling a Pretrial
          Hearing on the Motion To Allow Late Filed Claim(s) as Timley filed by Eugene Jackson on 2/26/19: Motion For Relief From Automatic Stay filed by Wilmongton
          Savings Fund Society on 2/1/19 (2968 Glenpark Road, Palm Harbor, FL 34683); Order Granting Motion Confirming Automatic Stay Does Not Apply To Appeals
          entered on 2/6/19 (Ditech); Order Granting US Bank Trust's Relief From Stay To Proceed Appeal (Doc. No. 178) entered on 2/6/19; Order Granting Motion And
          Confirming Stay Not In Effect And Determining Estate's Interest in Settlement Proceeds entered on 2/6/19 (Wells Fargo); Motion To Determine Compromise Of Third
          Party Is Non-Estate Party filed on 2/11/19 (Carol Kay); Moiton For Relief From Stay filed on 2/12/19 (6813 80th Terrace, Pinellas Park, FL - Mizutani); Notice of

                                                                                                                                                 Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT               Doc 619       Filed 10/27/20           Page 6 of 26

                                                                                 Form 1                                                                                 Page: 6

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                              Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                      Filed (f) or Converted (c): 10/02/18 (f)
                                                                                           §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                  Claims Bar Date:            01/07/19

                            1                                           2                         3                           4                   5                     6

                    Asset Description                                Petition/            Estimated Net Value              Property          Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,        Abandoned          Received by       Administered (FA)/
                                                                      Values            Less Liens, Exemptions,       OA=§554(a) abandon.     the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                                   Remaining Assets

          Preliminary Hearing filed on 2/14/19 scheduling a hearing on the Motion To Determine Compromise Of Third Party Is Non-Estate Property (Doc. No. 252) on 3/19/19;
          Order Granting Caliber Home Loans, Inc. Motion For Releif From Stay (doc #155) entered on 2/19/19; rder Granting In Part Interested Party Bank of America, N.A's
          Motion For Clarification of Automatic Stay entered on 2/19/19; Trustee's Motion To Dispose Of Computers And Printers And To Approve Expense Related To
          Destruction Of Items filed on 2/19/19; Chapter 7 Trustee's Motion To Use Property Of The Estate Outside The Ordinary Course Of Business filed on 2/20/19;
          Response To Motion For Order Confirming That No Stay Is In Effect (DE 236) filed on 2/20/19; Response In Oppostion To Motion For Relief From Automatc Stay (DE
          244) filed on 2/20/19; Notice of Hearing filed on 2/22/19 scheduling the Trustee's Motion To Dispose of Computers And Printers and To Approve Expense Releated To
          Destriction of Items on 2/26/19; Notice And Order Scheduling Preliminary Hearing On Motion For Relief From The State dated 2/25/19 scheduling hearing on MLS filed
          by Wilminton Savings Fund on 3/19/19; Notice of Preliminary Hearing filed on 2/27/19 scheduling a heaing on the Motion form Order Confirming Absence or
          Termination of Automatic Stay (Doc. No. 236) on 3/19/19; Moiton To Lift The Automatic Stay Subject Property: 315 East Selina Street, Pensacola, FL 32503 filed on
          2/28/19; Order Granting Trustee's Motion To Dispose Of Computers And Printers And To Approve Expense Related To Destruction Of Items (Doc. No. 258) entered on
          3/1/19; Order Abating Motion For Relief From Stay (doc # 270) entered on 3/1/19; Order Granting 21st Mortgage Corporations's Amended Motion For Releif From Stay
          (Re: Rosalie Reid/Green Emerald Homes, LLC) entered on 3/5/19; Order Granting 21st Mortgage Corporation's Amended Motion For Releif From stay (Re; Michael
          Grados/Quest Systems, LLC) entered on 3/5/19; Response In Opposition To Motion For Relief From Stay (DE 254) filed on 3/5/19; Notice And Order Scheduling
          Preliminary Hearing on MLS dated 3/6/19 scheduling MLS filed by BSI Fiancial (Doc. No. 254) on 3/19/19; Interested Party Bank of America', N.A.'s Amended Motion
          For Clarification Of Automatic Stay filed on 3/7/19; Chapter 7 Trustee's Motion To Use Property Of The Estate Outside The Ordinary Course Of Business filed on
          3/7/19; Notice Of Preliminary Hearing filed on 3/8/19 scheduling a hearing on Interested Party Bank of America''s Amended Motion For Clarification Of Automatic Stay
          on 3/19/19; Amended Motion To Lift The Automatic Stay - Subject Property: 315 E. Selina Street, Pensacola, FL 32503 filed on 3/8/19; Order Abating Amended MLS
          entered on 3/11/19; Motion For Order Confirming Automatic Stay Noti In Effect And Determining Estate's Interest in Settlement Proceeds filed on 3/11/19 by Wells
          Fargo Hoe Mortgage; Interested Party Wells Fargo Bank, N.A.'s Motion For Clarification Of Automatic Stay filed on 3/12/19; Notice of Hearing filed on 3/13/19
          scheduling hearing on Chapter 7 Trustee's Motion To USe Property Outside The Ordinary Course Of Business on 3/19/19; Motion For Order Confirming No Stay In
          Effect For The Purpose Pf Prosecuting And Completing The Pending State Court Appeal Filed By Wilmongton Savings filed on 3/13/19; Motion For Order Confirming
          No Stay Is In Effect For The Purpose Of Prosecuting And Completing The Pending State Court Appeal Filed By Bayview Loan Servicing, LLC filed on 3/14/19; Order
          Granting Beckenridge Property Fund 2016, LLC's MLS filed on 3/15/19 (10330 36th Way N., Clearwater, FL 33762-5497); Notice Of Hearing filed on 3/15/19
          scheduling a hearing on Wells Fargo's Motion For Clarification Of Automatic Stay on 4/16/19; Application For Entry Of Order Authorizing The Employment of Gerard A.
          McHale, Jr. As Forensic Accountant And Expert Witness filed on 3/18/19; Amended Motion To Lift The Automatic Stay Subject Property: 315 East Salina Street,
          Pensacola, FL 32503) filed 3/18/19; Notice Of Withdrawal Of Motion To Determine Entitlement To Settlement Funds filed on 3/18/19; Order Granting Motion For Order
          Confirming Automatic Stay Does Not Apply To Appeals Of Non-Debtor Foreclosure Judgments Or, In The Alternative, Order Granting Releif Frojm stay entered on

                                                                                                                                              Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT               Doc 619       Filed 10/27/20           Page 7 of 26

                                                                                 Form 1                                                                                 Page: 7

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                               Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                       Filed (f) or Converted (c): 10/02/18 (f)
                                                                                            §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                   Claims Bar Date:            01/07/19

                            1                                            2                         3                          4                    5                    6

                    Asset Description                                Petition/            Estimated Net Value              Property          Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,        Abandoned          Received by       Administered (FA)/
                                                                      Values            Less Liens, Exemptions,       OA=§554(a) abandon.     the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                                   Remaining Assets

          3/15/19; Ditech First Requests For Production To Chapter 7 Trustee rec'd on 3/18/19; Adv. Pro. 19-127 filed on 3/19/19; Interested Party Wells Fargo Bank, N.A.'s
          Motion For Clarification Of Automatic Stay filed on 3/21/19; Order On Motion To Determine Compromise Of Third-Party Is Non-Estate Property entered on 3/21/19;
          Notice Of Withdrawal For Interested Pary Nationstar Mortgage LLC filed on 3/22/19 by David Karp; Notice Of Preliminary Hearing filed on 3/25/19 scheduling a hearing
          on Well's Fargo Motion For Clarification Of Automatic Stay on 4/16/19; Order Approving Gerald McHale As Forensic Accountant, etc. entered on 3/25/19; Order
          Granting Interested Party Bank Of America's Amended Motion For Clarification Of Automatic Stay entered on 4/1/19; Trustee's Response In Oppostion To Motion For
          Order Confirming Automatic Stay Not In Effect And Determining Estate's Interest In Settlement Proceeds (DE 286) filed on 4/1/19; Order On Motion To Allow Late Filed
          Clam As Timely Filed entered on 4/4/19; Response In Opposition To Motion For Order Confirming Stay Is In Effect To Prosecute Ad Completing State Court Appeal
          filed by Bayview filed on 4/4/19; Notice Of Preliminary Hearing filed on 4/4/19 scheduling Hearing on Bayview's Motion To Confirm Automatic Stay Is Not In Effect on
          4/16/19; Notice Of Preliminary Hearing filed on 4/4/19 scheduling a hearing on the Motion That Stay Is Not Effect Filed by Bayview on 4/16/19; Notice Of Prelinary
          Hearing filed on 4/5/19 scheduling a hearing on Motion Confirming Stay Is Not In Effect filed by Wilmonston Savings on 4/16/19; Response In Oppostion To Amended
          MLS filed by The Bank of NY filed on 4/8/19; Notice And Order Scheduling Preliminary Hearing On MLS entered on 4/10/19 scheduling a hearing on the MLS by Bank
          of New York Mellon on 5/14/19; BSI Financial Services Motion For Clarification Of The Automatic Stay (16832 Colony Lakes Blvd., Fort Myers, FL 33908) filed on
          4/11/19; Order Confirming No Stay In Effect entered on 4/18/19; MLS filed by BOA on 4/25/19 for the RE (Hildebrand); Order Granting MLS (Corcoran & Mask -
          Wilmington); Notice Of Rescheduled Hearing rescheduled Amended MLS by Bank of New York rescheduling hearing to 5/14/19; Objection to MLS filed by BSI
          Fianncial Services filed on 5/2/19; Motion For Orde rConfirming That No Stay Is In Effect (Real Proeprty: 2121 D R Bryant Road, Lakeland, FL 33810-1434) filed on
          5/2/19; Agreed Order Granting Interest Party Carol Kay's Motion To Determine Compromise Of Third Party Is Non-Estate Property (Doc 252) entered on 5/6/19;
          Agreed Order Granting In Part BSI Financial Services MLS entered on 5/6/19; Notice of Hearing filed on 5/13/19 scheduling a Motion For Clarification Of The
          Automatic Stay for HMC Assets, LLC on 6/11/19; MLS Re; 639 Shore Acres Drive, Lakeland, FL 33801 filed on 5/15/19; Motion To Approve Compromise Of
          Controversy Witn ABPaymar, LLC and Bank of America, Inc. filed on 5/15/19; Order Granting In Part Interested Party Wells Fargo MLS entered on 5/16/19; Order
          Granitng In Part and Denying In Part The Amended MLS by Bank of New York Mellon entered on 5/16/19; Motion To Approve Compromise Of Controversy With Bank
          of America, N.A. Regarding Jorge Garcia and Maria N. Garcia filed on 5/20/19; Agreed Order Granting In Part Interested Pary Wells Fargo's Motion For Clarification of
          Automatic Stay entered on 5/22/19; Order Granting In Part And Denying In Part MLS of Bank of America entered on 5/22/19; Order Granting Motion For Confirming
          Stay In Effect To Complete State Court Appeal filed by Bayview Re: RE entered on 5/23/19; Agreed Order Granting Motion To Complete Appeal Pretium Mgy RE: RE
          entered on 5/23/19; Order Granting Motion For Order Confirming That No Stay In Effect Re: 2121 D R Bryant Road, Lakeland, FL 33810-1434 entered on 5/30/19;
          Response To MLS (DE 344) filed on 6/5/19; Notice And Order Scheduling Preliminary Hearing on MLS entered on 6/7/19 scheduling a hearing on the MLS filed by
          SunTrust Bank on 6/11/19; Motiono To Approve Compromise With Deutsched Bank Re: Sult filed on 6/7/19; Motion To Approve Compromise Of Controversy With
          HMC Assets, LLC Regarding Robert Malle and Rachel Malle filed on 6/13/19; Order Granting Motion To Approve Compromise Of Controversy With Abpaymar, LLC

                                                                                                                                              Printed: 10/27/2020 10:39 AM   V.14.57
                                          Case 8:18-bk-08436-RCT                Doc 619        Filed 10/27/20           Page 8 of 26

                                                                                   Form 1                                                                                     Page: 8

                                                     Individual Estate Property Record and Report
                                                                      Asset Cases
Case Number:     18-08436 RCT                                                                  Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                          Filed (f) or Converted (c): 10/02/18 (f)
                                                                                               §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                      Claims Bar Date:            01/07/19

                            1                                              2                          3                           4                     5                    6

                    Asset Description                                  Petition/             Estimated Net Value              Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,        Abandoned            Received by        Administered (FA)/
                                                                        Values             Less Liens, Exemptions,       OA=§554(a) abandon.       the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                      Remaining Assets

          and Bank of America, N.A. (Doc. No. 345) entered on 6/13/19; Motion To Approve Compromise Of Controversy With HMC Assets Re: Laura D. Lee and Kenneth Lee
          filed on 6/17/19; Orde Granting Motion To Approve Compromise Of Controversy Witn Bank of America Re: Jorge L. Garcia And Maria N. Garcia (Doc. No. 351)
          entered on 6/17/19; Order Grnating MLS Re; 639 Shore Acres Drive, Lakeland, FL 33801 entered on 6/20/19; Agreed Order on BSF Financial Servies Motion For
          Clarification Of The Auotmatic Stay entered on 7/12/19; Order Granting Motion To Approve Compromise With Deutsche Bank Re: David and Candace Sult (Doc. No.
          364) entered on 7/15/19; Motion For Order Determining That The Truee Has No Right To Or Interest In Settlement Proceeds filed on 7/16/19 by a Stopa client; Order
          Granting Motion To Compromise Controversy Re: HMC Assets and Malle entered on 7/16/19; Order Grnating Motion To Compromise Controversy Re: HMC Assets
          and Lee entered on 7/16/19; Motion For Order Determining That The Trustee Has No Right To Or Interest In Settlement Proceeds filed on 7/18/19; Notice of Hearing
          filed on 7/24/19 scheduling a hearing on the Brian Daly's Motion For Order Determining That The Trustee Has No Right To Or Interest In Settlement Proceeds (DE
          383) on 8/13/19; Notice Of Rescheduled Hearing dated 7/25/19 rescheduling Motion For Order Determining That The Trustee Has No Right To Or Interest In
          Settlement Proceeds (Document No. 383) on 8/20/19; Amended Notice Of Rescheduled Hearing dated 7/25/19 resceduling hearing on Motion For Order Determining
          that the Trustee Has No Right To Or Interest In Settlement Proceeds (Doc. No. 383) on 8/20/19; Motion to Approve Compromise Of Controversy With Federal national
          Mortgage Association Regarding Jennifer Nix filed on 7/29/19; Amended Notice Of Hearing filed on 8/7/19 scheduling Brian Daly's Motion For Order Determining
          Trustee has No Right Or Interest In Settlement Funds on 8/20/19; Motion For Order That Trustee Has No Right In Settlement Proceeds and Request It Be Added To
          8/20/19 Docket filed by Goolsby on 8/16/19; Notice of Hearing filed on 8/19/19 scheduling a hearing on Goolsby Motion To Determine That Trustee has No Right In
          Fees on 8/20/19; Order Granting Motion To Approve Compromise With Federal National Mortgage Association Regarding Jennifer Nix (Doc. No. 389) entered on
          8/28/19; MLS filed by Federal National Mortgage Association on 9/12/19 for the RE l9ocated at 404 Maxwell Place, Indian Rocks Beach, FL; Agreed Order Granting
          MLS (Doc. 397) Subject Property: 404 Maxwell Place, Indian Rocks Beach, FL 33785 entered on 10/3/19; Fee application filed by GJB on 10/14/19; Order Approving
          Fee Appplication entered on 11/12/19; MLS (16210 Bridgepark Dr., Lithia, FL 33547) filed by Federal National Mortgage Corp. on 11/25/19; Motion To Vacate Ex Parte
          Order And For Rehearing Regarding Attorney's Fees And Request For Evidentiar Hearing filed on 11/25/19 (by Stopa); Notice of Hearing filed on 12/6/19 scheduling a
          hearing on the Motion For Rehearing Order Granting Trustee Application For Fees on 1/28/20; Order Granting MLS (Subjectproperty: 16210 Bridepark, Dr., Lithia, FL
          33547 DE #404) entered on 1/2/20; Response In Opposition To Motion To vacate Order Granting First Interim Fee Applicatioon (Doc. No. 405) filed on 1/27/20;
          Agreed Order On Motion For Rehearing Of Order Granting Trustee's Application For Fees (Doc. 405) entered on 2/27/20; Trustee's Omnibus oc #2, 3. 4, 5 & 6 filed on
          3/13/20; oc #11 filed on 3/13/20; oc #12 filed on 3/13/20; oc #14 filed on 3/13/20; oc #15 filed on 3/13/20; oc #20 filed on 3/13/20; oc #22 filed on 3/13/20; oc #23 filed
          on 3/13/20; oc #24 filed on 3/13/20; oc #26 filed on 3/13/20; oc #28 filed on 3/13/20; oc #32 filed on 3/13/20; oc #34 filed on 3/13/20; oc # 35 filed on 3/13/20; oc #36
          filed on 3/13/20; oc #43 filed on 3/13/20; oc #46 filed on 3/13/20; oc #48 filed on 3/13/20; oc #50 filed on 3/13/20; oc #51 filed on 3/13/20; oc #55 filed on 3/13/20; oc
          #56 filed on 3/13/20; oc #60 filed on 3/13/20; oc #73 filed on 3/13/20; oc #76 filed on 3/13/20; oc #87-2 filed on 3/13/20; oc #89 filed on 3/13/20; Notice of Service Of
          Subpoena filed on 3/13/20 (paypal, Inc.); Motion To Approve Compromise of Controversy With Wells Fargo Bank Regarding Prince Morrison filed on 3/11/20; oc #13

                                                                                                                                                   Printed: 10/27/2020 10:39 AM   V.14.57
                                         Case 8:18-bk-08436-RCT                Doc 619       Filed 10/27/20           Page 9 of 26

                                                                                  Form 1                                                                                  Page: 9

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     18-08436 RCT                                                               Trustee: (290380)           Stephen L. Meininger
Case Name:       STAY IN MY HOME P.A.                                                       Filed (f) or Converted (c): 10/02/18 (f)
                                                                                            §341(a) Meeting Date:       11/05/18
Period Ending:   09/30/20                                                                   Claims Bar Date:            01/07/19

                            1                                            2                          3                          4                    5                     6

                    Asset Description                                 Petition/            Estimated Net Value              Property           Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,        Abandoned           Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,       OA=§554(a) abandon.      the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                    Remaining Assets

          filed on 3/1620; oc #25 filed on 3/16/30; Trustee's Objection To Claim No. 17 filed on 3/18/20; Trustee's Objection To Claim No. 64 filed on 3/18/20; Order Abating
          Objection To Claim 13 Filed By mark Stopa entered on 3/18/20; Amended COS filed on 3/23/20 (claim #13); Second Amended COS filed on 3/25/20; Motion To
          Approve Compromise Of Controversy With Wels Fargo Bank, N.A. Regarding Piotr Chrzuszcz filed on 4/2/20; Ward's Response To The Trustee's Objection To claim
          No. 43 ; Ward's Motion For An Extensuion Of time To Attempt To Procure Documentation filed on 4/9/20; Order Granting Motion To Compromise Controversy With
          Wells GFargo Regarding Prince Morrison entered on 4/9/20; Motioon To Confirm Termination Of Automatic Stay filed on 4/14/20 (New Residential Mgt LLC); Order
          Sustaining Trustee's Omnibus Objection To Claim No. 2, 3, 4, 5 and 6 entered on 4/20/20; Order Sustaining Trustee's Objection To Clam entered on 4/22/20 (claim
          #11, 12, 14, 15, 20, 22, 23, 25, 28, 34, 35, 36, 46, 48, 50, 51, 55, 56, 60, 73, 76, 87-2, 89); Order Sustaining Trustee's Objection To Claim entered on 4/27/20 (claim
          #17, 24, 32, 64); Order Granting Motion To Approve Compromise Of controversy With Wells Fargo Re: Piotr Chrzuszcz entered on 5/1/20; Response To Motion To
          Confirm Termination Of Automatic Stay (ECF No. 453) filed on 5/4/20; Order Sustaining Trustee's Objection To Claim No. 13 entered on 5/7/20; Order Sustaining
          Trustee's Objection To Claim No. 26 entered on 5/7/20; Agreed Order Granting Motion To Confirm Termination Of Automatic Stay (Doc. 453) entered on 5/26/20;
          GBB's Status Report filed on 5/27/20; Omnibus Objection To Claims No. 27 and 50 filed on 6/17/20; Trustee's 12 Objection(s) to Claim No. 38; 39; 49; 62; 67; 69-2; 74;
          75; 77; 79; 82 and 85 filed on 6/17/20; Order Abating Objection To Claim No. 75 Of CIC Real Estate Inc. entered on 6/22/20; Notice Of Withdraw Of Ditech's Motion
          For Order Confirming Stay Is Not In Effect filed on 6/23/20; Notice Of Withdrawal Of Counsel filed on 6/23/20 (by Edwin Rice for Ditech); Response In Opposition To
          Trustee's Objection To Claim No. 49 filed on 6/25/20; Objection To Response To Trustee's Objection To Claim No. 77 filed on 7/20/20; Order Sustaining Objection To
          Claim entered on 7/28/20 (claim #38, 39, 62, 74, 75, 79, 82; 89; 27 and 50; 69-2); MLS filed on 8/13/20 (16120 N. US Hwy 27, Williston, FL); Response To MLS
          (16120 North US Hwy 27< Williston, FL 32696) filed on 9/1/20; Notice Of Service Of Subpoena filed on 9/2/20 (directed to American Express); Notice of Filing
          Response To Objection To Claim No. 67 filed on 9/3/20; 16 Trustee's Objection To Claim (10, 31, 33, 43, 44, 47, 53, 54, 58, 66, 71-2, 72, 81, 83, 84 and 90) filed on
          9/3/20; Claimant Larrisa Bland's Response In Oppostion To Trustee's Objection To Claim No. 66 filed on 9/22/20; Order Sustaining Trustee's Objection To Claim
          No.33 entered on 9/28/20; Motion To Approve Compromise Of Controversy With Bank of new York Mellon And Trustee Regarding Brock Carullo filed on 9/29/20;
          Trustee's Amended Objection To Claim No. 71-2 filed on 10/12/20; 12 Orders Sustaining Trustee's Objection To Claim entered on 10/9/20 (claim nos. 10, 31, 43, 44,
          47, 53, 58, 72, 81, 83, 84, 90); Agreed Order On Trustee's Objecton To Claim N0. 49 entered on 10/13/20 (claim allowed as genral unsecured claim in the amoutn of
          $1,000.00); Trustee's Objection To Claim No. 86 filed on 10/13/20; Agreed Order On Trustee's Objection To Claim No. 77 entered on 10/14/20 (allows claim #77 in the
          amount of $1,500.00); Agreed Order On Trustee's Objection To Claim No. 54 entered on 10/21/20 (reducing claim amt to $7,708.34); The Adversary Proceeding
          against Stopa is still being litigated and the estate is still pursuing attorney fees in favor of the Dt in various mgt foreclosure cases;




                                                                                                                                                Printed: 10/27/2020 10:39 AM   V.14.57
                                          Case 8:18-bk-08436-RCT              Doc 619      Filed 10/27/20        Page 10 of 26

                                                                                   Form 1                                                                           Page: 10

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       18-08436 RCT                                                            Trustee: (290380)           Stephen L. Meininger
Case Name:         STAY IN MY HOME P.A.                                                    Filed (f) or Converted (c): 10/02/18 (f)
                                                                                           §341(a) Meeting Date:       11/05/18
Period Ending:     09/30/20                                                                Claims Bar Date:            01/07/19

                              1                                           2                       3                          4                  5                    6

                      Asset Description                                Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                        Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): January 31, 2020                     Current Projected Date Of Final Report (TFR): September 30, 2021




                                                                                                                                           Printed: 10/27/2020 10:39 AM   V.14.57
                                            Case 8:18-bk-08436-RCT           Doc 619      Filed 10/27/20     Page 11 of 26

                                                                               Form 2                                                                                    Page: 1
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                 Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                         Bank Name:       Rabobank, N.A.
                                                                                                  Account:         ******8866 - Checking Account
Taxpayer ID #:       **-***6247                                                                   Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                     Separate Bond:   N/A

   1           2                        3                                       4                                        5                     6                     7
 Trans.     {Ref #} /                                                                                                 Receipts          Disbursements          Checking
  Date      Check #           Paid To / Received From                Description of Transaction         T-Code           $                    $             Account Balance
10/05/18       {1}        KEMP, JENNA-LEE ROSE            Acct Rec                                     1221-000               250.00                                      250.00
10/05/18       {1}        HELENA PASANEN                  Acct Rec                                     1221-000               250.00                                      500.00
10/05/18       {1}        JOSEPH PAPASIDERO DBA           Acct Rec                                     1221-000               500.00                                     1,000.00
                          GULFSHORE ADJUSTING
10/05/18       {1}        DAVID OR DARLINA CONERLY        Acct Rec                                     1221-000               250.00                                     1,250.00
10/05/18       {1}        NEIL TILROR                     Acct Rec                                     1221-000               250.00                                     1,500.00
10/05/18       {1}        THERESA JENKINS                 Acct Rec                                     1221-000               250.00                                     1,750.00
10/05/18       {1}        BETTY MARSHALL BRYANT           Acct Rec                                     1221-000               285.00                                     2,035.00
10/05/18       {1}        BETTY MARSHALL BRYANT           Acct Rec                                     1221-000               285.00                                     2,320.00
10/05/18       {1}        BETTY MARSHALL BRYANT           Acct Rec                                     1221-000               285.00                                     2,605.00
10/05/18       {1}        MARK BROWN; DENISE BROWN        Acct Rec                                     1221-000               285.71                                     2,890.71
10/05/18       {1}        MARK BROWN; DENISE BROWN        Acct Rec                                     1221-000               285.71                                     3,176.42
10/05/18       {1}        BETTY MARSHALL BRYANT           Acct Rec                                     1221-000               290.00                                     3,466.42
10/05/18       {1}        LORI L SACK-CUNNIF              Acct Rec                                     1221-000               500.00                                     3,966.42
10/05/18       {1}        MARGARET E. BONOMI              Acct Rec                                     1221-000               500.00                                     4,466.42
10/05/18       {1}        NIGEL D LUCOMBE                 Acct Rec                                     1221-000               500.00                                     4,966.42
10/05/18       {1}        NIGEL D LUCOMBE                 Acct Rec                                     1221-000               500.00                                     5,466.42
10/05/18       {1}        JENNIFER BENNET                 Acct Rec                                     1221-000               575.00                                     6,041.42
10/05/18       {1}        MARK BROWN; DENISE BROWN        Acct Rec                                     1221-000               285.71                                     6,327.13
10/05/18       {1}        TANYA PREZA                     Acct Rec                                     1221-000               500.00                                     6,827.13
10/10/18       {1}        TIMOTHY COHELEY                 Acct Rec                                     1221-000              2,500.00                                    9,327.13
10/11/18       {1}        LORI L SACK-CUNNIF              Reversed Deposit 100013 1 Acct Rec           1221-000               -500.00                                    8,827.13
10/11/18       {1}        NEIL TILROR                     Reversed Deposit 100005 1 Acct Rec           1221-000               -250.00                                    8,577.13
10/11/18       {1}        THERESA JENKINS                 Reversed Deposit 100006 1 Acct Rec           1221-000               -250.00                                    8,327.13
10/12/18       {1}        BETTY MARSHALL BRYANT           Reversed Deposit 100009 1 Acct Rec           1221-000               -285.00                                    8,042.13
10/12/18       {1}        BETTY MARSHALL BRYANT           Reversed Deposit 100008 1 Acct Rec           1221-000               -285.00                                    7,757.13


                                                                                                   Subtotals :            $7,757.13                 $0.00
  {} Asset reference(s)                                                                                                                   Printed: 10/27/2020 10:39 AM     V.14.57
                                               Case 8:18-bk-08436-RCT         Doc 619      Filed 10/27/20      Page 12 of 26

                                                                                Form 2                                                                                    Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                  Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                          Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ******8866 - Checking Account
Taxpayer ID #:       **-***6247                                                                    Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                      Separate Bond:   N/A

   1           2                           3                                     4                                        5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements           Checking
  Date      Check #            Paid To / Received From                Description of Transaction          T-Code          $                    $              Account Balance
10/12/18       {1}        BETTY MARSHALL BRYANT            Reversed Deposit 100007 1 Acct Rec            1221-000              -285.00                                    7,472.13
10/12/18       {1}        KEMP, JENNA-LEE ROSE             Reversed Deposit 100001 1 Acct Rec            1221-000              -250.00                                    7,222.13
10/12/18       {1}        MARK BROWN; DENISE BROWN         Reversed Deposit 100011 1 Acct Rec            1221-000              -285.71                                    6,936.42
10/12/18       {1}        MARK BROWN; DENISE BROWN         Reversed Deposit 100018 1 Acct Rec            1221-000              -285.71                                    6,650.71
10/12/18       {1}        MARK BROWN; DENISE BROWN         Reversed Deposit 100010 1 Acct Rec            1221-000              -285.71                                    6,365.00
10/12/18       {1}        BETTY MARSHALL BRYANT            Reversed Deposit 100012 1 Acct Rec            1221-000              -290.00                                    6,075.00
10/16/18       {1}        TIMOTHY COHELEY                  Reversed Deposit 100020 1 Acct Rec            1221-000          -2,500.00                                      3,575.00
10/17/18       {5}        WELLS FARGO                      Close out bank account                        1129-000         68,836.09                                   72,411.09
10/18/18       {1}        ZACH'S CARS OR AZZAM             Acct Rec                                      1221-000             2,137.00                                74,548.09
                          ELGAMIL
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     53.75           74,494.34
11/07/18       {1}        ZACH'S CARS OR AZZAM             Reversed Deposit 100022 1 Acct Rec            1221-000          -2,137.00                                  72,357.34
                          ELGAMIL
11/29/18      {14}        RESIDENTIAL CREDIT               Wilmongton v. Stanford                        1121-000             5,000.00                                77,357.34
                          OPPORTUNITIES III, LLC
11/30/18                  From Account #******8867         Attorney advises we don't need separate       9999-000         26,000.00                                  103,357.34
                                                           account
11/30/18                  From Account #******8868         Attorney advises we do not need a separate    9999-000         21,463.52                                  124,820.86
                                                           account
11/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     96.83          124,724.03
12/04/18      {14}        RESIDENTIAL CREDIT               Attorney's fees                               1121-000             7,500.00                               132,224.03
                          OPPORTUNITIES III, LLC
12/07/18       {3}        Robert K Villa                   Deposit Reversal 100112-1                     1221-000              -312.50                               131,911.53
12/07/18       {3}        Robert K Villa                   Deposit reversal 100113                       1221-000              -312.50                               131,599.03
12/07/18       {3}        Robert K Villa                   Deposit reversal 100114                       1221-000              -312.50                               131,286.53
12/10/18      {14}        JPMORGAN CHASE & CO              Claim Settlement Proceeds                     1121-000         14,000.00                                  145,286.53
                          CORPORATE ACCOUNTS

                                                                                                     Subtotals :         $137,679.98                $150.58
  {} Asset reference(s)                                                                                                                    Printed: 10/27/2020 10:39 AM     V.14.57
                                               Case 8:18-bk-08436-RCT        Doc 619       Filed 10/27/20     Page 13 of 26

                                                                                Form 2                                                                                    Page: 3
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                  Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                          Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ******8866 - Checking Account
Taxpayer ID #:       **-***6247                                                                    Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                      Separate Bond:   N/A

   1           2                           3                                       4                                      5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From              Description of Transaction           T-Code           $                    $             Account Balance
                          PAYABLE
12/11/18       {3}        Robert K Villa                   Deposit Reversal 100064                      1221-000               -312.50                               144,974.03
01/02/19       {2}        SHELLPOINT MORTGAGE              Cash for Keys settlement                     1221-000              2,500.00                               147,474.03
                          SERVICING
01/09/19       {2}        SELENE FINANCE                   Cash for Keys settlement - US Bank v.        1221-000              1,000.00                               148,474.03
                                                           Schaneville
01/18/19       {2}        NATIONSTAR MORTGAGE              Cash For Keys - Radford                      1221-000              2,500.00                               150,974.03
01/18/19       {2}        NATIONSTAR MORTGAGE LLC          Cash for Keys - Velez                        1221-000              2,500.00                               153,474.03
                          D/B/A MR. COOPER
01/18/19       {2}        NATIONSTAR MORTGAGE LLC          Cash for Keys - Rowe                         1221-000              3,000.00                               156,474.03
                          D/B/A MR. COOPER
01/28/19       {2}        MCCALLA RAYMER LIEBERT           Cash for Keys                                1221-000              2,500.00                               158,974.03
                          PIERCE
01/31/19       {2}        NATIONSTAR MORTGAGE              Cash for Keys - Pollard                      1221-000              2,500.00                               161,474.03
01/31/19       {2}        NATIONSTAR MORTGAGE LLC          Cash for Keys - Nguyen                       1221-000              3,000.00                               164,474.03
                          D/B/A MR. COOPER
02/01/19       {2}        GENOVESE JOBLOVE &               Cash for Keys (Carvallo)                     1221-000               500.00                                164,974.03
                          BATTISTA PA IOTA ACCOUNT
02/01/19      {14}        GENOVESE JOBLOVE &               Pingora v. Pahicks                           1121-000          14,500.00                                  179,474.03
                          BATITSTA PA TRUST ITOA
                          ACCOUNT
03/04/19       {2}        OCWEN LOAN SERVICING LLC         Austin - 1732 Powder Ridge Drive             1221-000              1,000.00                               180,474.03
                          ESCROW DISTRIBUTION
                          ACCOUNT
03/04/19       {2}        OCWEN LOAN SERVICING LLC         Austin 1732 Powder Ridge Road                1221-000              1,000.00                               181,474.03
                          ESCROW DISTRIBUTION
                          ACCOUNT
04/05/19       {2}        MCCALLA RAYMER LIEBERT           Cash for Keys Settlement                     1221-000              2,500.00                               183,974.03
                                                                                                    Subtotals :           $38,687.50                 $0.00
  {} Asset reference(s)                                                                                                                    Printed: 10/27/2020 10:39 AM    V.14.57
                                               Case 8:18-bk-08436-RCT        Doc 619        Filed 10/27/20    Page 14 of 26

                                                                                 Form 2                                                                                   Page: 4
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                  Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                          Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ******8866 - Checking Account
Taxpayer ID #:       **-***6247                                                                    Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                      Separate Bond:   N/A

   1           2                           3                                     4                                        5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From              Description of Transaction           T-Code           $                    $             Account Balance
                          PIERCE
04/12/19       {2}        TIMOTHY D. PADGETT, P.A.         Lasko cash for keys                          1221-000              3,500.00                               187,474.03
                          OPERATING ACCOUNT
04/18/19       {2}        SELENE FINANCE SIGNATURE         Cash for keys                                1221-000              1,500.00                               188,974.03
                          BANK CORP. ADVANCE
                          DISBURSEMENT
05/31/19       {2}        NATIONSTAR MORTGAGE LLC          Cash for Keys settlement                     1121-000              2,500.00                               191,474.03
                          d/b/a Mr. Cooper
07/08/19       {2}        SELENE FINANCE                   Cash for keys for settlement                 1121-000              1,500.00                               192,974.03
07/31/19       {2}        NATIONSTAR MORTGAGE              Cash for Keys Settlement                     1121-000              2,500.00                               195,474.03
08/06/19       {2}        NationStar Mortgage              Deposit 100043-1 NSF                         1121-000           -2,500.00                                 192,974.03
09/16/19       {2}        NATIONSTAR MORTGAGE LLC          Nationstar v. Pollard - Cash for Keys        1121-000              2,500.00                               195,474.03
                          d/b/a Mr. Cooper
09/16/19      {10}        GENOVESE JOBLOVE &               Attorney fees that were compromised          1121-000         387,700.00                                  583,174.03
                          BATTISTA PA IOTA COUNT
10/04/19      {10}        NATIONSTAR MORTGAGE LLC          Attorney fees that were compromised          1121-000              7,500.00                               590,674.03
                          d/b/a MR. COOPER
11/14/19      101         GENOVESE JOBLOVE &               ORDER GRANTING APP FOR ALLOWANCE             3210-000                               375,000.00            215,674.03
                          BATTISTA, P.A.                   OF COMPENSATION DATED 11/13/19
11/14/19      102         GENOVESE JOBLOVE &               ORDER GRANTING APP FOR ALLOWANCE             3220-000                                12,222.95            203,451.08
                          BATTISTA, P.A.                   OF COMPENSATION DATED 11/13/19
11/18/19      {10}        GENOVESE JOBLOVE &               Attorney fees that were compromised          1121-000          99,600.00                                  303,051.08
                          BATTISTA PA IOTA ACCOUNT
01/27/20       {1}        GENOVESE JOBLOVE &               Attorney fees that were compromised          1221-000          25,500.00                                  328,551.08
                          BATTISTA PA IOTA ACCOUNT
03/31/20                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    262.57           328,288.51
04/30/20                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    524.72           327,763.79


                                                                                                    Subtotals :          $531,800.00         $388,010.24
  {} Asset reference(s)                                                                                                                    Printed: 10/27/2020 10:39 AM    V.14.57
                                               Case 8:18-bk-08436-RCT         Doc 619    Filed 10/27/20      Page 15 of 26

                                                                               Form 2                                                                                 Page: 5
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                        Bank Name:       Rabobank, N.A.
                                                                                                 Account:         ******8866 - Checking Account
Taxpayer ID #:       **-***6247                                                                  Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                    Separate Bond:   N/A

   1           2                           3                                     4                                      5                   6                     7
 Trans.     {Ref #} /                                                                                                Receipts        Disbursements          Checking
  Date      Check #            Paid To / Received From              Description of Transaction         T-Code           $                  $             Account Balance
05/29/20                  Rabobank, N.A.                   Bank and Technology Services Fee           2600-000                                  506.42           327,257.37
06/30/20                  Rabobank, N.A.                   Bank and Technology Services Fee           2600-000                                  557.94           326,699.43
07/29/20      {14}        GENOVESE JOBLOVE & BATISTA       Attorney's fees                            1121-000          79,525.00                                406,224.43
                          PA IOTA TRUST ACCOUNT
07/31/20                  Rabobank, N.A.                   Bank and Technology Services Fee           2600-000                                  543.82           405,680.61
08/31/20                  Rabobank, N.A.                   Bank and Technology Services Fee           2600-000                                  626.80           405,053.81
09/30/20                  Rabobank, N.A.                   Bank and Technology Services Fee           2600-000                                  690.64           404,363.17
                                                                             ACCOUNT TOTALS                             795,449.61         391,086.44          $404,363.17
                                                                                 Less: Bank Transfers                    47,463.52               0.00
                                                                             Subtotal                                   747,986.09         391,086.44
                                                                                 Less: Payments to Debtors                                        0.00
                                                                             NET Receipts / Disbursements              $747,986.09       $391,086.44




  {} Asset reference(s)                                                                                                                Printed: 10/27/2020 10:39 AM    V.14.57
                                             Case 8:18-bk-08436-RCT          Doc 619       Filed 10/27/20     Page 16 of 26

                                                                               Form 2                                                                                     Page: 6
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                  Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                          Bank Name:       Rabobank, N.A.
                                                                                                   Account:         ******8867 - Checking Account
Taxpayer ID #:       **-***6247                                                                    Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                      Separate Bond:   N/A

   1           2                         3                                      4                                         5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From              Description of Transaction           T-Code           $                    $             Account Balance
10/05/18       {2}        BAYVIEW LOAN SERVICING           Cash for Keys Settlement - JJ Soprano        1221-000              5,000.00                                    5,000.00
10/05/18       {2}        BMO HARRIS BANK                  J. Rodriguez - 2nd Instalment                1221-000              3,750.00                                    8,750.00
10/05/18       {2}        ROBERTSON, ANSCHUTZ &            Elizabeth Hansen - Ditech 12-CA-002330       1221-000              5,000.00                                13,750.00
                          SCHNEID, PL
10/05/18       {2}        WELLS FARGO HOME                 Adria McGlyen                                1221-000              3,500.00                                17,250.00
                          MORTGAGE
10/05/18       {2}        WELLS FARGO BANK, N.A.           Ross-Johnson 2nd Installment                 1221-000              3,750.00                                21,000.00
10/05/18       {2}        WELLS FARGO HOME                 Butler 6120 Balboa Street, Cocoa FL          1221-000              5,000.00                                26,000.00
                          MORTGAGE                         32927-8838
10/11/18       {2}        BAYVIEW LOAN SERVICING           Reversed Deposit 100001 1 Cash for Keys      1221-000           -5,000.00                                  21,000.00
                                                           Settlement - JJ Soprano
11/14/18       {2}        SPECIALIZED LOAN SERVICING       Cash for Keys settlement                     1221-000              5,000.00                                26,000.00
11/30/18                  To Account #******8866           Attorney advises we don't need separate      9999-000                                26,000.00                     0.00
                                                           account
                                                                           ACCOUNT TOTALS                                  26,000.00            26,000.00                   $0.00
                                                                               Less: Bank Transfers                             0.00            26,000.00
                                                                           Subtotal                                        26,000.00                  0.00
                                                                               Less: Payments to Debtors                                              0.00
                                                                           NET Receipts / Disbursements                   $26,000.00                 $0.00




  {} Asset reference(s)                                                                                                                    Printed: 10/27/2020 10:39 AM     V.14.57
                                             Case 8:18-bk-08436-RCT          Doc 619    Filed 10/27/20    Page 17 of 26

                                                                              Form 2                                                                                Page: 7
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                              Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                      Bank Name:       Rabobank, N.A.
                                                                                               Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:   N/A

   1           2                         3                                     4                                      5                   6                     7
 Trans.     {Ref #} /                                                                                              Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction         T-Code           $                  $             Account Balance
10/05/18       {3}        ANDRINA M WILLIAMS              post dated check                          1221-000              312.50                                     312.50
10/05/18       {3}        ELIZABETH FIELDS                post dated check                          1221-000              400.00                                     712.50
10/05/18       {3}        LINA MORALES                    post dated check                          1221-000              400.00                                    1,112.50
10/05/18       {3}        PARIS F DUBE                    post dated check                          1221-000              416.00                                    1,528.50
10/05/18       {3}        DEAN HARDIN                     post dated check                          1221-000              416.67                                    1,945.17
10/05/18       {3}        JENNIFER A MUNIX; ANTONIO       post dated check                          1221-000              416.67                                    2,361.84
                          MUNEZ III
10/05/18       {3}        CONSTANCE GIOIOSO               post dated check                          1221-000              417.00                                    2,778.84
10/05/18       {3}        MICHELLE L TOLINSONOR           post dated check                          1221-000              417.00                                    3,195.84
                          FRANKIE ROCKEY TOLINSON
10/05/18       {3}        ROBBIE'S PLUMBING SERVICE,      post dated check                          1221-000              417.00                                    3,612.84
                          INC.
10/05/18       {3}        TAMMY REYNOLDS                  post dated check                          1221-000              419.00                                    4,031.84
10/05/18       {3}        MICHELLE L JONES                post dated check                          1221-000              420.00                                    4,451.84
10/05/18       {3}        JOSEPH PAPAASIDERO DBA          post dated check (10/12/18)               1221-000              500.00                                    4,951.84
                          GULFSHORE ADJUSTING
10/08/18       {3}        CRYSTAL BREWER                  post dated check                          1221-000              200.00                                    5,151.84
10/08/18       {3}        MARJORIE R BEDIANT              post dated check                          1221-000              200.00                                    5,351.84
10/08/18       {3}        EDWARD RICHARD ARTICA           post dated check                          1221-000              200.00                                    5,551.84
10/08/18       {3}        JOSE F VALDEZ                   post dated check                          1221-000              200.00                                    5,751.84
10/08/18       {3}        ESTHER RODRIGUEZ; LUIS          post dated check                          1221-000              208.00                                    5,959.84
                          RODRIGUEZ
10/08/18       {3}        ARTHUR T BURKE; ALMA T          post dated check                          1221-000              250.00                                    6,209.84
                          BURKE
10/08/18       {3}        SPARKS PLAYGROUND LP            post dated check                          1221-000              250.00                                    6,459.84
10/08/18       {3}        DAVID M. CHORMANN               post dated check                          1221-000              277.78                                    6,737.62
10/08/18       {3}        JAMES C. SCIANDRA               post dated check                          1221-000              284.00                                    7,021.62

                                                                                                Subtotals :            $7,021.62               $0.00
  {} Asset reference(s)                                                                                                              Printed: 10/27/2020 10:39 AM     V.14.57
                                              Case 8:18-bk-08436-RCT          Doc 619   Filed 10/27/20     Page 18 of 26

                                                                               Form 2                                                                                Page: 8
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                               Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                       Bank Name:       Rabobank, N.A.
                                                                                                Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                 Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                   Separate Bond:   N/A

   1           2                          3                                     4                                      5                   6                     7
 Trans.     {Ref #} /                                                                                               Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From              Description of Transaction         T-Code           $                  $             Account Balance
10/08/18       {3}        MR. JUAN VELAZQUEZ; MRS.         post dated check                          1221-000              285.00                                    7,306.62
                          SARY LUZ DONATO
10/08/18       {3}        JOHN F MILLER                    post dated check                          1221-000              300.00                                    7,606.62
10/08/18       {3}        WILLIE J. BRADHAM, JR.           post dated check                          1221-000              310.00                                    7,916.62
10/08/18       {3}        PAUL R. MISARTI; MARYLEE         post dated check                          1221-000              312.50                                    8,229.12
                          MISARTI
10/08/18       {3}        OSVALDO FIGUEROA                 post dated check                          1221-000              312.50                                    8,541.62
10/08/18       {3}        ROBERT K VILLA; TRICIA A VILLA   post dated check                          1221-000              312.50                                    8,854.12
10/08/18       {3}        DOUGLAS C EDMONDS;               post dated check                          1221-000              312.50                                    9,166.62
                          ARCHONDOULAN N EDWARDS
10/08/18       {3}        LORIANNE C HOHENSTERN            post dated check                          1221-000              312.50                                    9,479.12
10/08/18       {3}        JOHN T. PAGE                     post dated check                          1221-000              312.50                                    9,791.62
10/08/18       {3}        CHRISTIAN PJIMENEZ               post dated check                          1221-000              312.50                                10,104.12
10/08/18       {3}        EDUARDO O FRIAS                  post dated check                          1221-000              312.50                                10,416.62
10/08/18       {3}        RANDOLPH BRYANT                  post dated check                          1221-000              345.75                                10,762.37
10/08/18       {3}        EVELYN HARLEY                    post dated check                          1221-000              350.00                                11,112.37
10/08/18       {3}        KIMBERLY M. BROWN                post dated check                          1221-000              350.00                                11,462.37
10/08/18       {3}        DARIUS ARNOLD; JANE ARNOLD       post dated check                          1221-000              357.16                                11,819.53
10/08/18       {3}        SANDRA IRIZARRY                  post dated check                          1221-000              358.00                                12,177.53
10/08/18       {3}        THUY DAM; HANG NGUYEN            post dated check                          1221-000              375.00                                12,552.53
10/08/18       {3}        THOMAS OR ISTA MASLONKA          post dated check                          1221-000              416.00                                12,968.53
10/08/18       {3}        TOSHIAKI MIZUTAINI               post dated check                          1221-000              416.66                                13,385.19
10/08/18       {3}        DORIS ELAINE GARY ITF SUNIL      post dated check                          1221-000              416.66                                13,801.85
                          GARY
10/08/18       {3}        KAREN L GESSNER                  post dated check                          1221-000              416.67                                14,218.52
10/08/18       {3}        ALMA JENKINS                     post dated check                          1221-000              417.00                                14,635.52
10/08/18       {3}        SYLVIA L. COHEN; RICHARD L.      post dated check                          1221-000              420.00                                15,055.52
                                                                                                 Subtotals :            $8,033.90               $0.00
  {} Asset reference(s)                                                                                                               Printed: 10/27/2020 10:39 AM     V.14.57
                                              Case 8:18-bk-08436-RCT          Doc 619   Filed 10/27/20     Page 19 of 26

                                                                               Form 2                                                                                Page: 9
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                               Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                       Bank Name:       Rabobank, N.A.
                                                                                                Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                 Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                   Separate Bond:   N/A

   1           2                          3                                     4                                      5                   6                     7
 Trans.     {Ref #} /                                                                                               Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From              Description of Transaction         T-Code           $                  $             Account Balance
                          COHEN
10/08/18       {3}        JOSEPH PAPASIDERO DBA            post dated check                          1221-000              500.00                                15,555.52
                          GULFSHORE ADJUSTING
10/08/18       {3}        MANUEL GONZALEZ-ALVEREZ;         post dated check                          1221-000              500.00                                16,055.52
                          MARIA M GONZALEZ
10/08/18       {3}        KERRY D SUMMERS; CINDIE H        post dated check                          1221-000              500.00                                16,555.52
                          SUMMERS
10/08/18       {3}        JEAN S LEONARD                   post dated check                          1221-000              500.00                                17,055.52
10/08/18       {3}        ALBERT CHAVEZ                    post dated check                          1221-000              416.67                                17,472.19
10/08/18       {3}        LISA A. LOQUE                    post dated check                          1221-000              420.00                                17,892.19
10/08/18       {3}        MARJORIE R BEDIENT               post dated check                          1221-000              200.00                                18,092.19
10/08/18       {3}        CRYSTAL B. BREWER                post dated check                          1221-000              200.00                                18,292.19
10/08/18       {3}        JOSE F VALDEZ                    post dated check                          1221-000              200.00                                18,492.19
10/08/18       {3}        ESTHER RODRIGUEZ; LUIS           post dated check                          1221-000              208.00                                18,700.19
                          RODRIGUEZ
10/08/18       {3}        ARTHUR T BURKE; ALMA T           post dated check                          1221-000              250.00                                18,950.19
                          BURKE
10/08/18       {3}        SPARKS PLAYGROUND LP             post dated check                          1221-000              250.00                                19,200.19
10/08/18       {3}        DAVID M CHORMANN                 post dated check                          1221-000              277.78                                19,477.97
10/08/18       {3}        MR. JUAN VELAZQUEZ; MRS.         post dated check                          1221-000              285.00                                19,762.97
                          SARY LUZ DONATO
10/08/18       {3}        JOHN MILLER                      post dated check                          1221-000              300.00                                20,062.97
10/08/18       {3}        WILLIE J. BRADHAM, JR.           post dated check                          1221-000              310.00                                20,372.97
10/08/18       {3}        EDUARDO O FRIAS                  post dated check                          1221-000              312.50                                20,685.47
10/08/18       {3}        JOHN T. PAGE                     post dated check                          1221-000              312.50                                20,997.97
10/08/18       {3}        LORIANNE C HOHENSTERN            post dated check                          1221-000              312.50                                21,310.47
10/08/18       {3}        ROBERT K VILLA; TRICIA A VILLA   post dated check                          1221-000              312.50                                21,622.97

                                                                                                 Subtotals :            $6,567.45               $0.00
  {} Asset reference(s)                                                                                                               Printed: 10/27/2020 10:39 AM    V.14.57
                                             Case 8:18-bk-08436-RCT           Doc 619   Filed 10/27/20    Page 20 of 26

                                                                               Form 2                                                                           Page: 10
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                              Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                      Bank Name:       Rabobank, N.A.
                                                                                               Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:   N/A

   1           2                         3                                      4                                     5                   6                     7
 Trans.     {Ref #} /                                                                                              Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction         T-Code           $                  $             Account Balance
10/08/18       {3}        DOUGLAS C EDMONDS;              post dated check                          1221-000              312.50                                21,935.47
                          ARCHONDOULA N EDMONDS
10/08/18       {3}        OSVALDO FIGUEROA                post dated check                          1221-000              312.50                                22,247.97
10/08/18       {3}        PAUL R. MISARTI; MARYLEE        post dated check                          1221-000              312.50                                22,560.47
                          MISARTI
10/08/18       {3}        KIMBERLY M. BROWN               post dated check                          1221-000              350.00                                22,910.47
10/08/18       {3}        THUY DAM; HANG NGUYEN           post dated check                          1221-000              375.00                                23,285.47
10/08/18       {3}        EVELYN HARLEY                   post dated checks                         1221-000              400.00                                23,685.47
10/08/18       {3}        MICHELLE L JONES                post dated check                          1221-000              400.00                                24,085.47
10/08/18       {3}        PARIS F DUBE                    post dated check                          1221-000              416.00                                24,501.47
10/08/18       {3}        ALMA JENKINS                    post dated check                          1221-000              416.00                                24,917.47
10/08/18       {3}        TOSHIAKI MIZUTANI               post dated check                          1221-000              416.66                                25,334.13
10/08/18       {3}        ALBERT CHAVEZ                   post dated check                          1221-000              416.67                                25,750.80
10/08/18       {3}        JENNIFER A MUNIZ; ANTONIO       post dated check                          1221-000              416.67                                26,167.47
                          MUNIZ III
10/08/18       {3}        DORIS ELAINE GARY ITF SUNIL     post dated check                          1221-000              416.70                                26,584.17
                          GARY
10/08/18       {3}        CONSTANCE GIOIOSO               post dated check                          1221-000              417.00                                27,001.17
10/08/18       {3}        ROBBIE'S PLUMBING SERVICE,      post dated check                          1221-000              417.00                                27,418.17
                          INC.
10/08/18       {3}        TAMMY R REYNOLDS                post dated check                          1221-000              419.00                                27,837.17
10/08/18       {3}        SYLVIA L COHEN; RICHARD L.      post dated check                          1221-000              420.00                                28,257.17
                          COHEN
10/08/18       {3}        THOMAS OR CRISTA                post dated check                          1221-000              421.00                                28,678.17
                          MASOLONKA
10/08/18       {3}        MICHELLE L TOLISON OR           post dated check                          1221-000              415.00                                29,093.17
                          FRANKIEROCKY T TOLISON JR

                                                                                                Subtotals :            $7,470.20               $0.00
  {} Asset reference(s)                                                                                                              Printed: 10/27/2020 10:39 AM   V.14.57
                                           Case 8:18-bk-08436-RCT             Doc 619   Filed 10/27/20    Page 21 of 26

                                                                               Form 2                                                                           Page: 11
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                              Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                      Bank Name:       Rabobank, N.A.
                                                                                               Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:   N/A

   1           2                       3                                        4                                     5                   6                     7
 Trans.     {Ref #} /                                                                                              Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction         T-Code           $                  $             Account Balance
10/08/18       {3}        JOSEPH PAPASIDERO               post dated check                          1221-000              500.00                                29,593.17
10/08/18       {3}        ELIZABETH FIELDS                post dated check                          1221-000              500.00                                30,093.17
10/08/18       {3}        EDWARD RICHARD ARTIGA           post dated check                          1221-000              500.00                                30,593.17
10/08/18       {3}        MARJOPRIE R BEDIENT             post dated check                          1221-000              200.00                                30,793.17
10/08/18       {3}        MARJORIE R. BEDIENT             post dated check                          1221-000              200.00                                30,993.17
10/08/18       {3}        ESTER RODRIGUEZ; LUIS           post dated check                          1221-000              208.00                                31,201.17
                          RODRIGUEZ
10/08/18       {3}        ESTER RODRIGUEZ; LUIS           post dated check                          1221-000              208.00                                31,409.17
                          RODRIGUEZ
10/08/18       {3}        ESTER RODRIGUEZ; LUIS           post dated check                          1221-000              208.00                                31,617.17
                          RODRIGUEZ
10/08/18       {3}        ESTHER RODRIGUEZ; LUIS          post dated checks                         1221-000              208.00                                31,825.17
                          RODRIGUEZ
10/08/18       {3}        ESTHER RODRIGUEZ; LUIS          post dated check                          1221-000              208.00                                32,033.17
                          RODRIGUEZ
10/08/18       {3}        ESTHER RODRIGUEZ; LUIS          post dated check                          1221-000              208.00                                32,241.17
                          RODRIGUEZ
10/08/18       {3}        ARTHUR T BURKE; ALMA T          post dated check                          1221-000              250.00                                32,491.17
                          BURKE
10/08/18       {3}        ARTHUR T BURKE; ALMA T.         post dated check                          1221-000              250.00                                32,741.17
                          BURKE
10/08/18       {3}        ARTHUR T BURKE; ALAM T          post dated check                          1221-000              250.00                                32,991.17
                          BURKE
10/08/18       {3}        ARTHUR T BURKE; ALMA T.         post dated check                          1221-000              250.00                                33,241.17
                          BURKE
10/08/18       {3}        SPARKS PLAYGROUND LP            post dated check                          1221-000              250.00                                33,491.17
10/08/18       {3}        SPARKS PLAYGROUND LP            post dated check                          1221-000              250.00                                33,741.17


                                                                                                Subtotals :            $4,648.00               $0.00
  {} Asset reference(s)                                                                                                              Printed: 10/27/2020 10:39 AM   V.14.57
                                             Case 8:18-bk-08436-RCT            Doc 619   Filed 10/27/20    Page 22 of 26

                                                                                Form 2                                                                           Page: 12
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                               Trustee:         Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                       Bank Name:       Rabobank, N.A.
                                                                                                Account:         ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                 Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                   Separate Bond:   N/A

   1           2                         3                                       4                                     5                   6                     7
 Trans.     {Ref #} /                                                                                               Receipts        Disbursements          Checking
  Date      Check #           Paid To / Received From              Description of Transaction         T-Code           $                  $             Account Balance
10/08/18       {3}        TANYA PREZA                      post dated checks                         1221-000              250.00                                33,991.17
10/08/18       {3}        TANYA PREZA                      post dated check                          1221-000              250.00                                34,241.17
10/08/18       {3}        TANYA PREZA                      post dated check                          1221-000              250.00                                34,491.17
10/08/18       {3}        DAVID M CHORMANN                 post dated check                          1221-000              277.78                                34,768.95
10/08/18       {3}        DAVID M CHORMANN                 post dated check                          1221-000              277.78                                35,046.73
10/08/18       {3}        MR. JUAN VELAZQUEZ; MRS.         post dated check                          1221-000              285.00                                35,331.73
                          SARY LUZ DONATO
10/08/18       {3}        MR. JUAN VELAZQUEZ; MRS.         post dated check                          1221-000              290.00                                35,621.73
                          SURY LUZ DONATO
10/08/18       {3}        WILLIE J. BRADHAM, JR.           post dated check                          1221-000              310.00                                35,931.73
10/08/18       {3}        WILLIE J. BRADHAM, JR.           post dated check                          1221-000              310.00                                36,241.73
10/08/18       {3}        WILLIE J. BRADHAM, JR.           post dated check                          1221-000              310.00                                36,551.73
10/08/18       {3}        OSVALDO FIGUEROA                 post dated check                          1221-000              312.50                                36,864.23
10/08/18       {3}        ROBERT K VILLA; TRICIA A VILLA   post dated check                          1221-000              312.50                                37,176.73
10/08/18       {3}        ROBERT K VILLA; TRICIA A VILLA   post dated check                          1221-000              312.50                                37,489.23
10/08/18       {3}        ROBERT K VILLA; TRICIA A VILLA   post dated check                          1221-000              312.50                                37,801.73
10/08/18       {3}        DOUGLAS C EDMONDS;               post dated checks                         1221-000              312.50                                38,114.23
                          ARCHONDOULA N EDMONS
10/08/18       {3}        EDUARDO O FRIAS                  post dated check                          1221-000              312.50                                38,426.73
10/08/18       {3}        RANDOLPH BRYANT                  post dated check                          1221-000              345.75                                38,772.48
10/08/18       {3}        RANDOLPH BRYANT                  post dated checks                         1221-000              345.75                                39,118.23
10/08/18       {3}        THUY DAM; HANG NGUYEN            post dated check                          1221-000              375.00                                39,493.23
10/08/18       {3}        THUY DAN; HANG NGUYEN            post dated check                          1221-000              375.00                                39,868.23
10/08/18       {3}        JENNIFER A MUNIZ; ANTONIO        post dated check                          1221-000              416.67                                40,284.90
                          MUNIZ III
10/08/18       {3}        PARIS F DUBE                     post dated check                          1221-000              420.00                                40,704.90
10/10/18       {3}        ANDRINA M. WILLIAS               post dated check                          1221-000              312.50                                41,017.40
                                                                                                 Subtotals :            $7,276.23               $0.00
  {} Asset reference(s)                                                                                                               Printed: 10/27/2020 10:39 AM   V.14.57
                                              Case 8:18-bk-08436-RCT      Doc 619       Filed 10/27/20      Page 23 of 26

                                                                            Form 2                                                                                 Page: 13
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                              Trustee:           Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                      Bank Name:         Rabobank, N.A.
                                                                                               Account:           ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                Blanket Bond:      $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:     N/A

   1           2                          3                                   4                                         5                    6                     7
 Trans.     {Ref #} /                                                                                                Receipts         Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction           T-Code           $                   $             Account Balance
10/11/18       {3}        THUY DAN; HANG NGUYEN           Reversed Deposit 100119 1 post dated check   1221-000             -375.00                                40,642.40
10/11/18       {3}        JAMES C. SCIANDRA               Reversed Deposit 100021 1 post dated check   1221-000             -284.00                                40,358.40
10/11/18       {3}        PAUL R. MISARTI; MARYLEE        Reversed Deposit 100067 1 post dated check   1221-000             -312.50                                40,045.90
                          MISARTI
10/11/18       {3}        SPARKS PLAYGROUND LP            Reversed Deposit 100019 1 post dated check   1221-000             -250.00                                39,795.90
10/11/18       {3}        THUY DAM; HANG NGUYEN           Reversed Deposit 100069 1 post dated check   1221-000             -375.00                                39,420.90
10/11/18       {3}        SPARKS PLAYGROUND LP            Reversed Deposit 100056 1 post dated check   1221-000             -250.00                                39,170.90
10/11/18       {3}        THUY DAM; HANG NGUYEN           Reversed Deposit 100038 1 post dated check   1221-000             -375.00                                38,795.90
10/11/18       {3}        MICHELLE L TOLISON OR           Reversed Deposit 100083 1 post dated check   1221-000             -415.00                                38,380.90
                          FRANKIEROCKY T TOLISON JR
10/11/18       {3}        JOHN T. PAGE                    Reversed Deposit 100030 1 post dated check   1221-000             -312.50                                38,068.40
10/11/18       {3}        SPARKS PLAYGROUND LP            Reversed Deposit 100100 1 post dated check   1221-000             -250.00                                37,818.40
10/11/18       {3}        JOHN T. PAGE                    Reversed Deposit 100062 1 post dated check   1221-000             -312.50                                37,505.90
10/11/18       {3}        DAVID M CHORMANN                Reversed Deposit 100057 1 post dated check   1221-000             -277.78                                37,228.12
10/11/18       {3}        THUY DAM; HANG NGUYEN           Reversed Deposit 100118 1 post dated check   1221-000             -375.00                                36,853.12
10/11/18       {3}        DAVID M. CHORMANN               Reversed Deposit 100020 1 post dated check   1221-000             -277.78                                36,575.34
10/11/18       {3}        THOMAS OR ISTA MASLONKA         Reversed Deposit 100039 1 post dated check   1221-000             -416.00                                36,159.34
10/11/18       {3}        DAVID M CHORMANN                Reversed Deposit 100104 1 post dated check   1221-000             -277.78                                35,881.56
10/11/18       {3}        LORIANNE C HOHENSTERN           Reversed Deposit 100029 1 post dated check   1221-000             -312.50                                35,569.06
10/11/18       {3}        THOMAS OR CRISTA                Reversed Deposit 100082 1 post dated check   1221-000             -421.00                                35,148.06
                          MASOLONKA
10/11/18       {3}        LISA A. LOQUE                   Reversed Deposit 100050 1 post dated check   1221-000             -420.00                                34,728.06
10/11/18       {3}        MICHELLE L TOLINSONOR           Reversed Deposit 100008 1 post dated check   1221-000             -417.00                                34,311.06
                          FRANKIE ROCKEY TOLINSON
10/11/18       {3}        SPARKS PLAYGROUND LP            Reversed Deposit 100099 1 post dated check   1221-000             -250.00                                34,061.06
10/11/18       {3}        LORIANNE C HOHENSTERN           Reversed Deposit 100063 1 post dated check   1221-000             -312.50                                33,748.56
10/11/18       {3}        PAUL R. MISARTI; MARYLEE        Reversed Deposit 100025 1 post dated check   1221-000             -312.50                                33,436.06
                                                                                                 Subtotals :            $-7,581.34                $0.00
  {} Asset reference(s)                                                                                                                 Printed: 10/27/2020 10:39 AM   V.14.57
                                             Case 8:18-bk-08436-RCT       Doc 619       Filed 10/27/20      Page 24 of 26

                                                                            Form 2                                                                                 Page: 14
                                                        Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                              Trustee:           Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                      Bank Name:         Rabobank, N.A.
                                                                                               Account:           ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                Blanket Bond:      $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                  Separate Bond:     N/A

   1           2                         3                                    4                                         5                    6                     7
 Trans.     {Ref #} /                                                                                                Receipts         Disbursements          Checking
  Date      Check #           Paid To / Received From             Description of Transaction           T-Code           $                   $             Account Balance
                          MISARTI
10/12/18       {3}        MR. JUAN VELAZQUEZ; MRS.        Reversed Deposit 100022 1 post dated check   1221-000             -285.00                                33,151.06
                          SARY LUZ DONATO
10/12/18       {3}        MR. JUAN VELAZQUEZ; MRS.        Reversed Deposit 100058 1 post dated check   1221-000             -285.00                                32,866.06
                          SARY LUZ DONATO
10/12/18       {3}        MR. JUAN VELAZQUEZ; MRS.        Reversed Deposit 100106 1 post dated check   1221-000             -285.00                                32,581.06
                          SARY LUZ DONATO
10/12/18       {3}        JOSE F VALDEZ                   Reversed Deposit 100016 1 post dated check   1221-000             -200.00                                32,381.06
10/12/18       {3}        JOSE F VALDEZ                   Reversed Deposit 100053 1 post dated check   1221-000             -200.00                                32,181.06
10/12/18       {3}        DAVID M CHORMANN                Reversed Deposit 100105 1 post dated check   1221-000             -277.78                                31,903.28
10/12/18       {3}        MR. JUAN VELAZQUEZ; MRS.        Reversed Deposit 100107 1 post dated check   1221-000             -290.00                                31,613.28
                          SURY LUZ DONATO
10/12/18       {3}        LINA MORALES                    Reversed Deposit 100003 1 post dated check   1221-000             -400.00                                31,213.28
10/12/18       {3}        ELIZABETH FIELDS                Reversed Deposit 100002 1 post dated check   1221-000             -400.00                                30,813.28
10/12/18       {3}        DEAN HARDIN                     Reversed Deposit 100005 1 post dated check   1221-000             -416.67                                30,396.61
10/12/18       {3}        ALBERT CHAVEZ                   Reversed Deposit 100075 1 post dated check   1221-000             -416.67                                29,979.94
10/12/18       {3}        ALBERT CHAVEZ                   Reversed Deposit 100049 1 post dated check   1221-000             -416.67                                29,563.27
10/12/18       {3}        ELIZABETH FIELDS                Reversed Deposit 100085 1 post dated check   1221-000             -500.00                                29,063.27
10/12/18       {3}        MANUEL GONZALEZ-ALVEREZ;        Reversed Deposit 100046 1 post dated check   1221-000             -500.00                                28,563.27
                          MARIA M GONZALEZ
10/12/18       {3}        JEAN S LEONARD                  Reversed Deposit 100048 1 post dated check   1221-000             -500.00                                28,063.27
10/12/18       {3}        JOSEPH PAPASIDERO DBA           Reversed Deposit 100045 1 post dated check   1221-000             -500.00                                27,563.27
                          GULFSHORE ADJUSTING
10/12/18       {3}        JOSEPH PAPASIDERO               Reversed Deposit 100084 1 post dated check   1221-000             -500.00                                27,063.27
10/12/18       {3}        JOSEPH PAPAASIDERO DBA          Reversed Deposit 100012 1 post dated check   1221-000             -500.00                                26,563.27
                          GULFSHORE ADJUSTING             (10/12/18)
10/15/18       {3}        PARIS F DUBE                    Reversed Deposit 100121 1 post dated check   1221-000             -420.00                                26,143.27

                                                                                                 Subtotals :            $-7,292.79                $0.00
  {} Asset reference(s)                                                                                                                 Printed: 10/27/2020 10:39 AM   V.14.57
                                             Case 8:18-bk-08436-RCT         Doc 619       Filed 10/27/20      Page 25 of 26

                                                                              Form 2                                                                                Page: 15
                                                         Cash Receipts And Disbursements Record
Case Number:         18-08436 RCT                                                                Trustee:          Stephen L. Meininger (290380)
Case Name:           STAY IN MY HOME P.A.                                                        Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ******8868 - Checking Account
Taxpayer ID #:       **-***6247                                                                  Blanket Bond:     $26,699,000.00 (per case limit)
Period Ending:       09/30/20                                                                    Separate Bond:    N/A

   1           2                         3                                      4                                        5                    6                     7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                   $             Account Balance
10/15/18       {3}        ALMA JENKINS                     Reversed Deposit 100073 1 post dated check   1221-000             -416.00                                25,727.27
10/15/18       {3}        PARIS F DUBE                     Reversed Deposit 100072 1 post dated check   1221-000             -416.00                                25,311.27
10/15/18       {3}        PARIS F DUBE                     Reversed Deposit 100004 1 post dated check   1221-000             -416.00                                24,895.27
10/15/18       {3}        ROBBIE'S PLUMBING SERVICE,       Reversed Deposit 100009 1 post dated check   1221-000             -417.00                                24,478.27
                          INC.
10/15/18       {3}        ROBBIE'S PLUMBING SERVICE,       Reversed Deposit 100079 1 post dated check   1221-000             -417.00                                24,061.27
                          INC.
10/17/18       {3}        ANDRINA M. WILLIAS               Reversed Deposit 100122 1 post dated check   1221-000             -312.50                                23,748.77
10/17/18       {3}        RANDOLPH BRYANT                  Reversed Deposit 100033 1 post dated check   1221-000             -345.75                                23,403.02
10/17/18       {3}        RANDOLPH BRYANT                  Reversed Deposit 100116 1 post dated check   1221-000             -345.75                                23,057.27
10/17/18       {3}        RANDOLPH BRYANT                  Reversed Deposit 100117 1 post dated checks 1221-000              -345.75                                22,711.52
10/17/18       {3}        ESTER RODRIGUEZ; LUIS            Reversed Deposit 100090 1 post dated check   1221-000             -208.00                                22,503.52
                          RODRIGUEZ
10/17/18       {3}        ESTHER RODRIGUEZ; LUIS           Reversed Deposit 100093 1 post dated check   1221-000             -208.00                                22,295.52
                          RODRIGUEZ
10/17/18       {3}        ESTHER RODRIGUEZ; LUIS           Reversed Deposit 100092 1 post dated checks 1221-000              -208.00                                22,087.52
                          RODRIGUEZ
10/17/18       {3}        ESTHER RODRIGUEZ; LUIS           Reversed Deposit 100094 1 post dated check   1221-000             -208.00                                21,879.52
                          RODRIGUEZ
10/17/18       {3}        ESTER RODRIGUEZ; LUIS            Reversed Deposit 100091 1 post dated check   1221-000             -208.00                                21,671.52
                          RODRIGUEZ
10/17/18       {3}        ESTER RODRIGUEZ; LUIS            Reversed Deposit 100089 1 post dated check   1221-000             -208.00                                21,463.52
                          RODRIGUEZ
11/30/18                  To Account #******8866           Attorney advises we do not need a separate   9999-000                              21,463.52                  0.00
                                                           account




                                                                                                    Subtotals :          $-4,679.75          $21,463.52
  {} Asset reference(s)                                                                                                                  Printed: 10/27/2020 10:39 AM   V.14.57
                                           Case 8:18-bk-08436-RCT      Doc 619      Filed 10/27/20       Page 26 of 26

                                                                         Form 2                                                                                Page: 16
                                                     Cash Receipts And Disbursements Record
Case Number:       18-08436 RCT                                                               Trustee:         Stephen L. Meininger (290380)
Case Name:         STAY IN MY HOME P.A.                                                       Bank Name:       Rabobank, N.A.
                                                                                              Account:         ******8868 - Checking Account
Taxpayer ID #:     **-***6247                                                                 Blanket Bond:    $26,699,000.00 (per case limit)
Period Ending:     09/30/20                                                                   Separate Bond:   N/A

  1           2                        3                                  4                                          5                   6                     7
Trans.     {Ref #} /                                                                                              Receipts        Disbursements          Checking
 Date      Check #         Paid To / Received From             Description of Transaction           T-Code           $                  $             Account Balance
                                                                      ACCOUNT TOTALS                                  21,463.52          21,463.52                 $0.00
                                                                          Less: Bank Transfers                             0.00          21,463.52
                                                                      Subtotal                                        21,463.52                0.00
                                                                          Less: Payments to Debtors                                            0.00
                                                                      NET Receipts / Disbursements                   $21,463.52               $0.00


                            Net Receipts :        795,449.61
                                               ————————                                                               Net              Net                   Account
                                Net Estate :     $795,449.61          TOTAL - ALL ACCOUNTS                          Receipts      Disbursements              Balances
                                                                      Checking # ******8866                          747,986.09         391,086.44            404,363.17
                                                                      Checking # ******8867                           26,000.00               0.00                  0.00
                                                                      Checking # ******8868                           21,463.52               0.00                  0.00

                                                                                                                    $795,449.61       $391,086.44           $404,363.17




 {} Asset reference(s)                                                                                                              Printed: 10/27/2020 10:39 AM   V.14.57
